This is an action for a settlement of the estate of S. A. Hauser, in the hands of J. M. Hill, trustee, and to compel the said trustee to sell certain lands conveyed to him by deed of assignment.
Judgment was entered in favor of the plaintiff, and the defendants appealed.
When this appeal came on for hearing, it was agreed between the plaintiff and defendants, through their respective counsel, that the judgment appealed from, being the one entered at April Term, 1917, of the Superior Court of Surry County, be modified and amended, so that it would order and direct the said Hill, trustee, to sell all the lands conveyed to him by the said Hauser by deed of assignment, remaining unsold, except so much thereof as is covered and embraced within the homestead of the said Hauser, as heretofore allotted to him, and, as so modified and amended, that it be affirmed. *Page 698 
The cause is therefore remanded to the Superior Court, in order that the said judgment of April Term, 1917, be modified and amended as herein set forth.
The costs of this appeal will be equally divided between the plaintiffs and the defendants.
Remanded.